{¶ 24} I concur in the foregoing opinion, however I write separately only regarding the first assignment of error. Since Fedele is appealing his sentence pursuant to R.C. 2929.12, I would follow the plurality opinion set forth in Kalish, supra. The plurality opinion establishes the appropriate standard of review for appeals of R.C. 2929.12 as an abuse of discretion. Thus, I would use an abuse of discretion standard of review. However, even using an abuse of discretion standard, the outcome would be the same. For this reason, I concur separately as to the first assignment of error and fully in the judgment. *Page 1